ORDER
PER CURIAM.
Employer, State of Missouri, and insurer, Missouri Office of Administration, appeal from a decision by the Labor and Industrial Relations Commission awarding claimant, Vivian Ford, temporary and permanent total disability benefits. The decision is supported by competent and substantial evidence on the whole record. An opinion would have no precedential value. The parties have, however, been provided with a memorandum for their information only setting forth the reasons for this order.
The decision is affirmed. Rule 84.16(b).